Citation Nr: 1214025	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for brain damage and headaches, to include as secondary to paranoid schizophrenia or schizoaffective disorder.

2.  Entitlement to service connection for leg muscle cramps, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or upon housebound status.




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  Original jurisdiction now resides at the RO in Wichita, Kansas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for brain damage and headaches, to include as secondary to paranoid schizophrenia and schizoaffective disorder; leg muscle cramps, to include as secondary to service-connected bilateral pes planus; and bilateral ankle disabilities as well as entitlement to SMP must be remanded for additional evidentiary development.
Evidentiary development

The Board observes that S.S., M.D., a VA staff physician, indicated in a statement dated in February 2012 that the Veteran received treatment at the VA Medical Center in Kansas City, Missouri for deep vein thrombosis with pulmonary embolism in August 2011.  Additionally, the Veteran's attorney indicated on the March 2011 substantive appeal that the Veteran has recently received treatment for his disabilities on appeal at the VA Medical Center in St. Louis, Missouri.  The Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated in October 2006.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

VA examination

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claims of entitlement to service connection leg muscle cramps, to include as secondary to service-connected bilateral pes planus, and bilateral ankle disabilities as well as entitlement to SMP.  38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's leg muscle cramps, the Board observes that his March 1978 report of medical history in conjunction with his service separation examination notes complaints of cramps in the legs.  There is no opinion of record as to whether the Veteran's claimed leg muscle cramps are related to either his military service or his service-connected bilateral pes planus.  

With regard to the Veteran's bilateral ankle disabilities, the Board notes that the Veteran's service treatment records document treatment for and diagnosis of a right ankle sprain in October 1974.  Moreover, the Veteran noted on his March 1978 separation examination that he had an injury to his left foot and complained of pain in his feet.  There is no opinion of record as to whether either of the Veteran's claimed ankle disabilities are related to his military service.

The Veteran has not been provided with an aid and attendance examination.  Notably, the Veteran has stated that he "can't get around without the use of assistance."  See the Veteran's claim for benefits dated in May 2006. 

In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses whether the Veteran's claimed leg muscle cramps are related to either his military service or his service-connected bilateral pes planus; whether his bilateral ankle disabilities are related to his military service; and he should be provided an aid and attendance examination.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited either a disability manifested by leg muscle cramps or bilateral ankle disabilities during the pendency of this appeal that had resolved.  In the event that further VA examinations do not show current leg muscle cramps or bilateral ankle disabilities, the type of scenario addressed under McClain must be addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his brain damage and headaches, leg muscle cramps and bilateral ankle disabilities since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA outpatient clinics in Kansas City, Missouri and St. Louis, Missouri after October 2006 pertaining to the Veteran's brain damage and headaches, leg muscle cramps, and bilateral ankle disabilities.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his leg muscle cramps and bilateral ankle disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a)  Identify any disability manifested by leg muscle cramps that is shown on current examination or otherwise indicated in the record at any time since May 2006;

b)  For each disability manifested by leg muscle cramps identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include complaints of cramps in his legs in March 1978.

c)  For each disability manifested by leg muscle cramps is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected bilateral pes planus.  

If the examiner finds that the leg muscle cramps are aggravated by the service-connected bilateral pes planus, then he/she should quantify the degree of aggravation, if possible.
 
d)  Identify any right and/or left ankle disability that is shown on current examination or otherwise indicated in the record at any time since May 2006.

e)  For each right ankle disability identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for a right ankle sprain in October 1974.

f)  If each left ankle disability identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for a left foot injury.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  The Veteran should be afforded a VA medical examination for special monthly pension aid and attendance purposes.  The claims folder must be made available to the examiner for review in conjunction with the examination of the Veteran.  The examiner should indicate whether the Veteran's physical and psychiatric disabilities incapacitate him to such an extent that he is unable to care for himself without the regular assistance of another person, or that any such disability would render him housebound.  The examiner should also comment on whether the Veteran's disabilities prevent him from dressing or undressing himself, keeping himself ordinarily clean and presentable, feeding himself, attending to wants of nature, or protecting himself from the hazards or dangers incident to his daily environment.  

4.   When all directed development has been conducted readjudicate the claims on appeal.  If the issues are again denied, issue a supplemental statement of the case and provide the Veteran and his representative the appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



